Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA FedEx August 10, 2011 Ms. Alison White Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N Lincoln ChoicePlusSM Fusion (File No. 333-174367) Dear Ms. White: This letter is in response to your comments of August 9, 2011, relating to your previous comments of August 1, to which we responded in our letter dated August 4. In order to highlight the revisionsmade in response to your comments on Lincoln Investment SolutionsSM (File No. 333-172328), the attached prospectus reflects changes made since the initial filing on May 20. 1. Relating to Comment 5 of our letter dated August 4, you have requested that Lincoln add disclosure to the prospectus relative to the circumstances under which the rider charge would increase under Charges and Other Deductions - i4LIFE® Advantage with Guaranteed Income Benefit (version 4) for purchasers who previously purchased Lincoln Lifetime Income AdvantageSM 2.0. Response: The disclosure has been added on page 29. 2. Relating to Comment 6 of our letter dated August 4, you have asked that we provide page numbers indicating where the revisions to Lincoln Investment SolutionsSM have been incorporated into the present filing. Response:The revisions have been incorporated as follows: · Pages 4-6 – Special Terms: We have placed all defined terms in the Special Terms section. As a result, we have adjusted capitalization throughout the prospectus. (See our response letter dated July 28, 2011, File No. 333-172328.) · Pages 7-10 – Expense Tables: We have made multiple changes to the Expense Tables based on your comments for File No. 333-172328. This includes moving the Lincoln SmartIncomeSM Inflation charge to the Contract Owner Transaction table. · Page 14 – Examples: A new Examples chart has been added to show numbers for i4LIFE® Advantage with the EGMDB death benefit. (See our response letter dated July 28, 2011, File No. 333-172328.) · Page 14 – What Kind of Contract am I buying? We have added a statement to disclose that all material state variations are discussed in the prospectus. (See our response letter dated July 28, 2011, File No. 333-172328.) · Page 16 – What is Lincoln Lifetime IncomeSM Advantage 2.0? The caveat “(less purchase payments received in that year)” has been added in this discussion and on page 43. (See our response letter dated July 28, 2011, File No. 333-172328.) · Page 28 – Rider Charges - Lincoln Lifetime IncomeSM Advantage 2.0: The phrase beginning “[t]he rider percentage charge will increase] has been bolded. (See our response letter dated July 28, 2011, File No. 333-172328.) · Pages 28-29 – Rider Charges - i4LIFE® Advantage Charge and i4LIFE® Advantage with GIB Charge: Disclosure has been added to both paragraphs to clarify that these fees replace the base contract charges. (See our response letter dated July 28, 2011, File No. 333-172328.) · Page 31 – Rider Charges - i4LIFE® Advantage with Guaranteed Income Benefit (version 4) for purchasers who previously purchased Lincoln Lifetime IncomeSM Advantage 2.0: The sentence beginning “[a]ny increased charges paid between the time” has been bolded. (See our response letter dated July 28, 2011, File No. 333-172328.) · Page 41 – Investment Requirements: A sentence has been added to clarify that Investment Requirements apply to new or previous contract owners. (See our response letter dated July 28, 2011, File No. 333-172328.) · Page 61 – i4LIFE® Advantage EGMDB: We have clarified in the third paragraph of this section that we look at the contract value in the base contract and also after i4LIFE® Advantage is elected to determine the highest anniversary value. (See our comment letter dated July 25, 2011, File No. 333-172328.) Please call me at 860-466-1222 with further comments and questions. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel Lincoln ChoicePlusSM Fusion Lincoln Life Variable Annuity Account N Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
